DETAILED ACTION
Claims 1-8 are pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Acknowledgement is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d) to Japanese Application No. 2018-196911, filed on 10/18/2018. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Instances in the claims such as ‘diagnostic unit’ and ‘learning unit’ are interpreted under 35 U.S.C. 112(f) as incorporating a CPU, etc. in accordance with [0049-0056, Fig. 2] of the specification.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim(s) 1-8 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites ‘a sensor that measures equipment’ that appears to indicate measuring the equipment itself.  However, the specification describes measuring a state of the equipment and the phrase is therefore unclear.
Further, claim 1 recites ‘sensor data output from a sensor’ and then (in multiple locations) ‘sensor data’ and it is not clear how each of these instances of ‘sensor data’ are related or if they are related.
Further, claim 1 recites ‘each model and each part’ and it is not clear what these refer to and what ‘each’ is intended to convey.  There is no antecedent basis for models and parts.
Further, claim 1 recites ‘rare’ that is a relative term and it is not clear what the metes and bounds are of ‘rare’; see MPEP 2173.05.
Further, claim 1 recites ‘a model’ and ‘the model’ and it is not clear if these are different than the diagnostic models or which one of the diagnostic models they refer to.
Further, claim 1 recites ‘learning from past data to create a diagnostic model’ and then ‘performs learning from data stored in the failure history table to create a diagnostic model’ and it is not clear if these are the same or different models or how these ‘models’ relate to other models in the claim.
Claim 3 recites ‘a sensor that measures equipment’ that appears to indicate measuring the equipment itself.  However, the specification describes measuring a state of the equipment and the phrase is therefore unclear.
Further, claim 3 recites ‘sensor data output from a sensor’ and then ‘sensor data’ and it is not clear how each of these instances of ‘sensor data’ are related or if they are related.
Further, claim 3 recites ‘each model and each part’ and it is not clear what these refer to and what ‘each’ is intended to convey.  There is no antecedent basis for models and parts.
Further, claim 3 recites ‘based on the diagnostic model created by the learning unit’ and there is no antecedent basis for this model.
Further, claim 3 recites ‘the diagnostic model created by the learning unit’ and then ‘create a diagnostic model’ and it is not clear if these are the same or different models or how these ‘models’ relate to other models in the claim.
Claim 7 recites ‘each model’ and it is not clear which of the previous models this refers to or what the intended meaning of ‘each’ is.
Further, claim 7 recites ‘each equipment’ and it is not clear what the intended meaning of ‘each’ is, i.e. the antecedent basis for multiple equipment instances.
Claim 8 recites ‘a sensor that measures equipment’ that appears to indicate measuring the equipment itself.  However, the specification describes measuring a state of the equipment and the phrase is therefore unclear.
Further, claim 8 recites ‘sensor data output from a sensor’ and then (in multiple locations) ‘sensor data’ and it is not clear how each of these instances of ‘sensor data’ are related or if they are related.
Further, claim 8 recites ‘each model and each part’ and it is not clear what these refer to and what ‘each’ is intended to convey.  There is no antecedent basis for models and parts.
Further, claim 8 recites ‘rare’ that is a relative term and it is not clear what the metes and bounds are of ‘rare’; see MPEP 2173.05.
Further, claim 8 recites ‘a model’ and ‘the model’ and it is not clear if these are different than the diagnostic model.
The dependent claims are also rejected under 35 U.S.C. § 112 as they inherit all of the characteristics of the claim from which they depend and none of the dependent claims provide a cure for the indefiniteness of the parent claims.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a non-statutory subject matter. The claims do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to an abstract idea, i.e. the mental process of identify a failure and determining associated metrics by evaluating data and creating a model (abstract data) and compiling data into a table.  Note that some of claim elements are also be interpreted as abstract mathematical processes, e.g. calculating probabilities and match rates.
Claim 1 recites an equipment failure diagnosis support system that performs failure diagnosis based on sensor data output from a sensor that measures equipment, i.e. a machine, which is a statutory category of invention.  The claim recites the following: 
a learning diagnosis apparatus, wherein the learning diagnosis apparatus holds a failure history table that stores equipment in which a failure has occurred, sensor data, and a failure cause part of the equipment and 
a rare case data table that stores sensor data for each model and each part in a rare case, 
the learning diagnosis apparatus includes a learning unit that performs learning from past data to create a diagnostic model, 
a diagnostic unit that performs failure diagnosis based on the diagnostic model created by the learning unit, and 
the learning unit performs learning from data stored in the failure history table to create a diagnostic model, and stores a model, a failure cause part, and sensor data of the equipment in the rare case data table when the number of cases of the failure cause part of the equipment is less than a predetermined number from the failure history table, 
the diagnostic unit calculates, for each part of the equipment in which the failure has occurred, an estimated probability of causing a failure based on the diagnostic model created by the learning unit, and 
calculates a sensor data match rate between sensor data of the equipment in which the failure has occurred and past sensor data of the model of the equipment based on the rare case data table, i.e. under the broadest reasonable interpretation, these limitations comprise a mental process involving generating an abstract diagnostic model based on data, performing a diagnostic analysis based on the model, compiling a data table based on a criterion,  and performing calculations (match rate, probability) that may be performed in the human mind, or by a human using a pen and paper.  Thus the claim recites an abstract idea (mental and/or mathematical processes), see MPEP 2106.04(a).
This judicial exception is not integrated into a practical application because the additional elements, i.e. storing, equipment data, sensor data, etc. and generally applying the judicial exception using generic computer technology (using generic computer technology — see MPEP 2106.04(a)(2) III C), and displaying data using generic display unit (insignificant extra-solution activity, see 2106.04(a)(2) III A regarding displaying information) and applying the exception to equipment with sensors (generally linking the use of the judicial exception to a particular technological environment or field of use, see MPEP 2106.05(h)) do not impose any meaningful limits on practicing the abstract idea.  The claim is therefore directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, storing, equipment data, sensor data, etc. and generally applying the judicial exception using generic computer technology (using generic computer technology — see MPEP 2106.04(a)(2) III C), and displaying data using generic display unit (insignificant extra-solution activity, see 2106.04(a)(2) III A regarding displaying information) and applying the exception to equipment with sensors (generally linking the use of the judicial exception to a particular technological environment or field of use, see MPEP 2106.05(h))is not considered significantly more.  Considering the additionally elements individually and in combination and the claim as a whole, the additional elements do not provide significantly more than the abstract idea. 
Note that equipment with sensors, as recited in claim 1, is well understood, routine and conventional, see for example Pingel et al. U.S. Patent Publication No. 20130124465 [0003-0005, 0065, 0071, Figs. 1-3 and 6 ], Dalal U.S. Patent Publication No. 20130145219 [0002-0005, Fig. 1], Lawson et al. U.S. Patent Publication No. 20130211546 [0003-0011, Fig. 1 and 12], Nixon et al. U.S. Patent Publication No. 20140282257 [0002-0011, Fig. 1], Nixon et al. U.S. Patent Publication No. 20140250153 [0002-0011, Figs. 1-5] or Duca et al. U.S. Patent Publication No. 20160337289 [0011, 0033, Figs. 1-2].
Claim 2 recites displaying sensor match rate data (insignificant extra-solution activity, see 2106.04(a)(2) III A regarding displaying information). Thus this claim recites an abstract idea.
Claim 3 recites an equipment failure diagnosis support system that performs failure diagnosis based on sensor data output from a sensor that measures equipment, i.e. a machine, which is a statutory category of invention.  The claim recites the following: 
a learning diagnosis apparatus, wherein the learning diagnosis apparatus holds a failure history table that stores equipment in which a failure has occurred, sensor data, and a failure cause part of the equipment and 
a model accuracy data table that stores the number of failures and diagnostic accuracy for each model and each part, 
the learning diagnosis apparatus includes a learning unit that performs learning from past data to create a diagnostic model, 
a diagnostic unit that performs failure diagnosis based on the diagnostic model created by the learning unit, and 
the learning unit performs learning from data stored in the failure history table to create a diagnostic model, and calculates the number of failures and diagnostic accuracy for a failure cause for each part of the equipment in which the failure has occurred and stores the calculated number of failures and diagnostic accuracy in the model accuracy data table, 
the diagnostic unit calculates, for each part of the equipment in which the failure has occurred, an estimated probability of causing a failure based on the diagnostic model created by the learning unit, and 
the display unit displays the failure cause part of the equipment in which the failure has occurred diagnosed by the diagnostic unit and the estimated probability, i.e. under the broadest reasonable interpretation, these limitations comprise a mental process involving generating an abstract diagnostic model based on data, performing a diagnostic analysis based on the model,  and performing calculations (number of failures, diagnostic accuracy and an estimated probability) that may be performed in the human mind, or by a human using a pen and paper.  Thus the claim recites an abstract idea (mental and/or mathematical processes), see MPEP 2106.04(a).
This judicial exception is not integrated into a practical application because the additional elements, i.e. storing, equipment data, sensor data, etc. and generally applying the judicial exception using generic computer technology (using generic computer technology — see MPEP 2106.04(a)(2) III C), and displaying data using generic display unit (insignificant extra-solution activity, see 2106.04(a)(2) III A regarding displaying information) and applying the exception to equipment with sensors (generally linking the use of the judicial exception to a particular technological environment or field of use, see MPEP 2106.05(h)) do not impose any meaningful limits on practicing the abstract idea.  The claim is therefore directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, storing, equipment data, sensor data, etc. and generally applying the judicial exception using generic computer technology (using generic computer technology — see MPEP 2106.04(a)(2) III C), and displaying data using generic display unit (insignificant extra-solution activity, see 2106.04(a)(2) III A regarding displaying information) and applying the exception to equipment with sensors (generally linking the use of the judicial exception to a particular technological environment or field of use, see MPEP 2106.05(h))is not considered significantly more.  Considering the additionally elements individually and in combination and the claim as a whole, the additional elements do not provide significantly more than the abstract idea. 
Note that equipment with sensors, as recited in claim 3, is well understood, routine and conventional (see rejection of claim 1 above).
Claim 4 merely specifies the type of the abstract diagnostic accuracy.  Thus this claim recites an abstract idea. 
Claim 5 recites displaying data (insignificant extra-solution activity, see 2106.04(a)(2) III A regarding displaying information) in a well-known format. Thus this claim recites an abstract idea.
Claim 6 recites displaying data (insignificant extra-solution activity, see 2106.04(a)(2) III A regarding displaying information) in a well-known format. Thus this claim recites an abstract idea.
Claim 7 merely recites displaying frequency data (insignificant extra-solution activity, see 2106.04(a)(2) III A regarding displaying information). Thus this claim recites an abstract idea.
Claim 8 recites an equipment failure diagnosis support method for performing failure diagnosis based on sensor data output from a sensor that measures equipment, i.e. a process, which is a statutory category of invention.  The claim recites the following: 
a step in which a learning diagnosis apparatus holds a failure history table that stores equipment in which a failure has occurred, sensor data, and a failure cause part of the equipment, 
a rare case data table that stores sensor data for each model and each part in a rare case, and 
a model accuracy data table that stores the number of failures and diagnostic accuracy for each model and each part and 
the learning diagnosis apparatus performs learning from data stored in the failure history table to create a diagnostic model; 
a step in which the learning diagnosis apparatus calculates the number of failures and diagnostic accuracy for a failure cause for each part of the equipment in which the failure has occurred and stores the calculated number of failures and diagnostic accuracy in the model accuracy data table; 
a step in which the learning diagnosis apparatus calculates, for each part of the equipment in which the failure has occurred, an estimated probability of causing a failure based on the created diagnostic model; 
a step in which the learning diagnosis apparatus stores a model, a failure cause part, and sensor data of the equipment in the rare case data table when the number of cases of the failure cause part of the equipment is less than a predetermined number from the failure history table; 
a step in which the learning diagnosis apparatus calculates a sensor data match rate between sensor data of the equipment in which the failure has occurred and past sensor data of the model of the equipment based on the rare case data table, i.e. under the broadest reasonable interpretation, these limitations comprise a mental process involving generating an abstract diagnostic model based on data, compiling a data table based on a criterion, and performing calculations (number of failures, diagnostic accuracy and an estimated probability) that may be performed in the human mind, or by a human using a pen and paper.  Thus the claim recites an abstract idea (mental and/or mathematical processes), see MPEP 2106.04(a).
This judicial exception is not integrated into a practical application because the additional elements, i.e. storing, equipment data, sensor data, etc. and generally applying the judicial exception using generic computer technology (using generic computer technology — see MPEP 2106.04(a)(2) III C), and displaying data using generic display unit (insignificant extra-solution activity, see 2106.04(a)(2) III A regarding displaying information) and applying the exception to equipment with sensors (generally linking the use of the judicial exception to a particular technological environment or field of use, see MPEP 2106.05(h)) do not impose any meaningful limits on practicing the abstract idea.  The claim is therefore directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, storing, equipment data, sensor data, etc. and generally applying the judicial exception using generic computer technology (using generic computer technology — see MPEP 2106.04(a)(2) III C), and displaying data using generic display unit (insignificant extra-solution activity, see 2106.04(a)(2) III A regarding displaying information) and applying the exception to equipment with sensors (generally linking the use of the judicial exception to a particular technological environment or field of use, see MPEP 2106.05(h))is not considered significantly more.  Considering the additionally elements individually and in combination and the claim as a whole, the additional elements do not provide significantly more than the abstract idea. 
Note that equipment with sensors, as recited in claim 8, is well understood, routine and conventional (see rejection of claim 1 above).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3 and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maeda et al. U.S. Patent Publication No. 20130073260 (hereinafter Maeda).
Regarding claim 3, Maeda teaches an equipment failure diagnosis support system that performs failure diagnosis based on sensor data output from a sensor that measures equipment [0055, 0059, Figs. 1, 15 and 17 — system for anomaly detection/diagnosis 100 of the present invention obtains multidimensional time-series sensing data 106 and an event signal 107 from the sensor signal 104 — a system for anomaly detection/diagnosis 100], comprising: 
a learning diagnosis apparatus, wherein the learning diagnosis apparatus holds a failure history table that stores equipment in which a failure has occurred, sensor data, and a failure cause part of the equipment [0055, 0061-0065, Figs. 3-4 — maintenance record information of the system for anomaly detection/diagnosis 100, and alarm activation 302, on-call data 303, maintenance operation record data 304, and part arrangement data 305 are associated with the maintenance record information in response to sensor data 310. In FIG. 3A, the on-call data 303 represents phone communication data. These pieces of information are stored in a database (DB) (121)…  a cause 322… adjustment/replacement parts 420, etc.; 0135 —  the DB can teach and store anomaly cases and cases of countermeasures. (1) Learning data (normal), (2) anomaly data, and (3) content of countermeasures are stored… the learning data];and 
a model accuracy data table that stores the number of failures and diagnostic accuracy for each model and each part [0089-0093, Figs. 5 and 7 —  alarm occurrence 502, the presence or absence of on-site investigation 503, and measure content 504 in each alarm number 501… FIG. 7B shows a frequency pattern 730 of each part corresponding to each phenomenon; 0127-0130, Fig. 13 — deviation (residual error) time-series trajectory data before the occurrence of the anomaly case is stored into a database, and the similarity between the deviation (residual error) time-series pattern of the observed data and the time-series pattern of the trajectory data accumulated in the trajectory database is calculated], 
the learning diagnosis apparatus includes a learning unit that performs learning from past data to create a diagnostic model [0078 – a diagnosis model on which past cases are reflected can be completed; 0089 — FIG. 5 shows alarm occurrence 502, the presence or absence of on-site investigation 503, and measure content 504 in each alarm number 501. The measure content 504 represents reset 5041, an adjustment 5042, part replacement 5043, and a take-home investigation 5044. FIG. 6 shows a bill of materials 600 in which a unit 601, a part number 602, and a part name 603 are shown as an example. FIG. 7A shows a correspondence table 700 between a phenomenon 710 and an adjustment/replacement part 720, and represents frequency on the basis of the connection. Keywords 721 to 725 described in the table are extracted and a total 726 of frequency is counted to be used to generate the diagnosis model.], 
a diagnostic unit that performs failure diagnosis based on the diagnostic model created by the learning unit [0080 — it is necessary first to confirm whether to replace the valve using the diagnosis model ], and 
a display unit that displays a diagnosis result of the diagnostic unit [0132 —  Various kinds of information are displayed by the display unit 122, and the presence or absence of anomaly signals is output. A trend can be displayed. An interpretation result of an event can be displayed...  the result of the diagnosis is displayed on the display unit 122], 
the learning unit performs learning from data stored in the failure history table to create a diagnostic model [0078 – a diagnosis model on which past cases are reflected can be completed; 0089 — FIG. 5 shows alarm occurrence 502, the presence or absence of on-site investigation 503, and measure content 504 in each alarm number 501. The measure content 504 represents reset 5041, an adjustment 5042, part replacement 5043, and a take-home investigation 5044. FIG. 6 shows a bill of materials 600 in which a unit 601, a part number 602, and a part name 603 are shown as an example. FIG. 7A shows a correspondence table 700 between a phenomenon 710 and an adjustment/replacement part 720, and represents frequency on the basis of the connection. Keywords 721 to 725 described in the table are extracted and a total 726 of frequency is counted to be used to generate the diagnosis model], and calculates the number of failures and diagnostic accuracy for a failure cause for each part of the equipment in which the failure has occurred and stores the calculated number of failures and diagnostic accuracy in the model accuracy data table [0089-0093, Figs. 5 and 7 —  alarm occurrence 502, the presence or absence of on-site investigation 503, and measure content 504 in each alarm number 501… FIG. 7B shows a frequency pattern 730 of each part corresponding to each phenomenon — tables are shown in the figures; 0127-0130, Fig. 13 — deviation (residual error) time-series trajectory data before the occurrence of the anomaly case is stored into a database, and the similarity between the deviation (residual error) time-series pattern of the observed data and the time-series pattern of the trajectory data accumulated in the trajectory database is calculated], 
the diagnostic unit calculates, for each part of the equipment in which the failure has occurred, an estimated probability of causing a failure based on the diagnostic model created by the learning unit [0080, Fig. 4A — the probability of valve replacement is 10%, and is higher than others in accordance with the diagnosis model — Fig. 4A shows probabilities for other parts], and 
the display unit displays the failure cause part of the equipment in which the failure has occurred diagnosed by the diagnostic unit [0132-0133 —  Various kinds of information are displayed by the display unit 122, and the presence or absence of anomaly signals is output. A trend can be displayed. An interpretation result of an event can be displayed...  the result of the diagnosis is displayed on the display unit 122…  the result of the phenomenon classification, the diagnosis model, and the like are displayed. Further, various pieces of information shown in FIG. 5, FIG. 6, FIG. 7A, and FIG. 7B are displayed]; and the estimated probability [0085, Fig. 4A —  the probability of valve replacement is 10%, and is higher than others in accordance with the diagnosis model], and 
displays the number of failures and the diagnostic accuracy for the failure cause, for each part of a model of the equipment in which the failure has occurred, with reference to the model accuracy data table [0127-0133, Fig. 13 — deviation (residual error) time-series trajectory data before the occurrence of the anomaly case is stored into a database, and the similarity between the deviation (residual error) time-series pattern of the observed data and the time-series pattern of the trajectory data accumulated in the trajectory database is calculated; 0132-0133 —  Various kinds of information are displayed by the display unit 122, and the presence or absence of anomaly signals is output. A trend can be displayed. An interpretation result of an event can be displayed...  the result of the diagnosis is displayed on the display unit 122…  the result of the phenomenon classification, the diagnosis model, and the like are displayed. Further, various pieces of information shown in FIG. 5, FIG. 6, FIG. 7A, and FIG. 7B are displayed.] .
But Maeda fails to clearly specify displaying the estimated probability.  However, it would be obvious to one of ordinary skill in the art to display [0132-0133] the estimated probability [0085, Fig. 4A] taught by Maeda to make a user aware of the most likely failures so that a user could appropriately prepare to mitigate them or to help diagnose failures generally.
Regarding claim 5, Maeda teaches all the limitations of the base claims as outlined above. 
Further, Maeda teaches that the number of failures and the diagnostic accuracy for the failure cause are displayed numerically [0089-0093, Figs. 5 and 7 —  alarm occurrence 502, the presence or absence of on-site investigation 503, and measure content 504 in each alarm number 501… FIG. 7B shows a frequency pattern 730 of each part corresponding to each phenomenon — various numerical tables are shown in the figures; 0127-0133, Fig. 13 — deviation (residual error) time-series trajectory data before the occurrence of the anomaly case is stored into a database, and the similarity between the deviation (residual error) time-series pattern of the observed data and the time-series pattern of the trajectory data accumulated in the trajectory database is calculated; 0132-0133 —  Various kinds of information are displayed by the display unit 122, and the presence or absence of anomaly signals is output. A trend can be displayed. An interpretation result of an event can be displayed...  the result of the diagnosis is displayed on the display unit 122…  the result of the phenomenon classification, the diagnosis model, and the like are displayed. Further, various pieces of information shown in FIG. 5, FIG. 6, FIG. 7A, and FIG. 7B are displayed].
Regarding claim 6, Maeda teaches all the limitations of the base claims as outlined above. 
Further, Maeda teaches that the number of failures and the diagnostic accuracy for the failure cause are displayed in a graph [0089-0093, Figs. 5 and 7 —  alarm occurrence 502, the presence or absence of on-site investigation 503, and measure content 504 in each alarm number 501… FIG. 7B shows a frequency pattern 730 of each part corresponding to each phenomenon (graph); 0127-0133, Fig. 13 — deviation (residual error) time-series trajectory data before the occurrence of the anomaly case is stored into a database, and the similarity between the deviation (residual error) time-series pattern of the observed data and the time-series pattern of the trajectory data accumulated in the trajectory database is calculated; 0132-0133 —  Various kinds of information are displayed by the display unit 122, and the presence or absence of anomaly signals is output. A trend can be displayed. An interpretation result of an event can be displayed...  the result of the diagnosis is displayed on the display unit 122…  the result of the phenomenon classification, the diagnosis model, and the like are displayed. Further, various pieces of information shown in FIG. 5, FIG. 6, FIG. 7A, and FIG. 7B are displayed].
Regarding claim 7, Maeda teaches all the limitations of the base claims as outlined above. 
Further, Maeda teaches that a frequency of occurrence of failures for each model in a predetermined period and a frequency of occurrence of failures for each equipment in which the failure has occurred are displayed for each part of the equipment in which the failure has occurred [0089-0093, Figs. 5 and 7 —  alarm occurrence 502, the presence or absence of on-site investigation 503, and measure content 504 in each alarm number 501… FIG. 7B shows a frequency pattern 730 of each part corresponding to each phenomenon (graph); 0132-0133 —  Various kinds of information are displayed by the display unit 122, and the presence or absence of anomaly signals is output. A trend can be displayed. An interpretation result of an event can be displayed...  the result of the diagnosis is displayed on the display unit 122…  the result of the phenomenon classification, the diagnosis model, and the like are displayed. Further, various pieces of information shown in FIG. 5, FIG. 6, FIG. 7A, and FIG. 7B are displayed].
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maeda in view of Harpale et al. U.S. Patent Publication No. US 20170284896 (hereinafter Harpale).
Regarding claim 4, Maeda teaches all the limitations of the base claims as outlined above. 
Further, Maeda teaches diagnostic accuracy [0127-0130, Fig. 13 — deviation (residual error) time-series trajectory data before the occurrence of the anomaly case is stored into a database, and the similarity between the deviation (residual error) time-series pattern of the observed data and the time-series pattern of the trajectory data accumulated in the trajectory database is calculated].
But Maeda fails to clearly specify that diagnostic accuracy is a precision and a recall.
However, Harpale teaches that diagnostic accuracy is a precision and a recall [0033 — The evaluation module may provide a comprehensive scoring of methods being tested. It may include metrics of recall, precision].
Maeda and Harpale are analogous art.  They relate to anomaly detection systems.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above equipment failure diagnosis system, as taught by Maeda, by incorporating the above limitations, as taught by Harpale.  
One of ordinary skill in the art would have been motivated to do this modification so that a user is aware of both the precision (fraction of relevant instances among the retrieved instances) and recall (fraction of relevant instances that were retrieved) associated with the diagnostic accuracy.  In addition, it would be obvious to simply substitute known precision and recall for a generic accuracy for the predictable result of an equipment failure diagnosis system with precision and recall accuracy metrics. 
Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nakano et al. U.S. Patent Publication No. 20150378805 that discloses a system and method for supporting analysis of event root cause.
Hsu et al. U.S. Patent Publication No. 20170032281 that discloses a weld production knowledge system including evaluation of an anomaly detection algorithm.


Note that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  See MPEP 2123.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD G. LINDSAY whose telephone number is (571)270-0665.  The examiner can normally be reached on IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571)272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BERNARD G LINDSAY/
Primary Examiner, Art Unit 2119